               Case 3:20-cv-01547-IM     Document 13    Filed 01/12/21     Page 1 of 2




Hans N. Huggler, OSB No. 144993
hugglerh@lanepowell.com
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501-5148
Telephone: 907.277.9511
Facsimile: 907.276.2631

Attorneys for Defendant Life Insurance
Company of North America




                               UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                       PORTLAND DIVISION

NATHAN DYKMAN,                                      Case No. 3:20-cv-01547-IM

                                    Plaintiff,      AMENDED CORPORATE
                                                    DISCLOSURE STATEMENT
          v.

LIFE INSURANCE COMPANY OF NORTH
AMERICA,

                                  Defendant.


         On December 31, 2020, New York Life Insurance Company acquired Life Insurance

Company of North America resulting in changes to LINA’s corporate ownership.

         Defendant, Life Insurance Company of North America (“LINA”), pursuant to Rule 7.1 of

the Federal Rules of Civil Procedure hereby makes the following disclosures:

         1.        LINA is a wholly owned subsidiary of New York Life Insurance Company; and




PAGE 1 – AMENDED CORPORATE DISCLOSURE STATEMENT                          LANE POWELL LLC
                                                                      1600 A STREET, SUITE 304
                                                                   ANCHORAGE, ALASKA 99501-5148
                                                                    907.277.9511 FAX: 907.276.2631
120192.0225/8324847.1
              Case 3:20-cv-01547-IM      Document 13     Filed 01/12/21     Page 2 of 2




         2.        New York Life Insurance Company is not a subsidiary of any other entity which

owns 10% or more of the stock of the New York Life Insurance Company.


         DATED: January 12, 2021

                                             LANE POWELL LLC



                                             By:   s/ Hans N. Huggler
                                                  Hans N. Huggler, OSB No. 144993
                                                  Telephone: 907.277.9511
                                             Attorneys for Defendant Life Insurance Company of
                                             North America




PAGE 2 – AMENDED CORPORATE DISCLOSURE STATEMENT                           LANE POWELL LLC
                                                                       1600 A STREET, SUITE 304
                                                                    ANCHORAGE, ALASKA 99501-5148
                                                                     907.277.9511 FAX: 907.276.2631
120192.0225/8324847.1
